RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Claims 1-11, 13, and 16-47 are pending in the application.  Claims 35-44 are withdrawn from consideration due to Applicant’s election.  Claims 12, 14, and 15 have been cancelled.  Claim 47 is newly added.
Amendments to the claims, filed October 14, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-11, 13, 16-34, 45, and 46 over Aagaard (U.S. Pat. Pub. 2014/0224759) in view of Igualada (U.S. Pat. Pub. 2013/0203878), made of record in the office action mailed February 17, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed April 13, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11, 13, 16-34, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Aagaard (U.S. Pat. Pub. 2014/0224759) in view of Gohil (U.S. Pat. Pub. 2011/0097530).
Regarding claims 1 and 47, Aagaard teaches a closure for a beverage-containing container constructed for being inserted and securely retained in a portal-forming neck of said container (Abstract), the closure comprising: (a) a plastic material comprising at least one thermoplastic polymer (Abstract); (b) a plurality of particles comprising cork (Abstract) and having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.2 mm to 10 mm (1-2000 µm = 0.001-2 mm, Paragraph [0041]); and (c) at least one processing aid (fatty acid/fatty acid derivative, Paragraph [0065]).
Aagaard fails to teach wherein the at least one thermoplastic polymer comprises at least one polymer that is biodegradable.
Gohil teaches the composting of non-recyclable solid waste is a recognized and growing method to reduce solid waste volume for landfilling and/or making a useful product from the waste to improve the fertility of fields and gardens (Paragraph [0003]) and thus, it is desirable to provide components that are useful in disposable products and can be degraded into less contaminating forms under the conditions typically existing in waste composting processes Paragraph [0004]).  Gohil further teaches biodegradable polyesters include polyglycolide (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art to have the at least one thermoplastic polymer of Aagaard comprise at least one polymer that is biodegradable, such as polyglycolide, as taught by Gohil in order to reduce solid waste volume for landfilling and to have a product that can be used in composting to improve the fertility of fields and gardens.
Regarding claim 2, Aagaard teaches wherein said closure comprises a plurality of cells (Abstract).
Regarding claim 3, Aagaard teaches wherein said plastic material comprises a polymer matrix that comprises the plurality of cells (Abstract).
Regarding claim 4, Aagaard teaches wherein the plurality of cells comprises a plurality of substantially closed cells or a plurality of closed cells (Paragraph [0051]).
Regarding claim 5, Aagaard teaches wherein the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm (Paragraph [0053]).
Regarding claim 6, Aagaard teaches wherein at least one of a size or a distribution of the plurality of cells in the closure is substantially uniform throughout at least one of a length or a diameter of the closure (Paragraph [0050]).
Regarding claim 7, Aagaard teaches wherein at least one cell of the plurality of cells in the polymer matrix is defined by at least one cell wall facing an interior of the at least one cell, wherein at least a part of the at least one cell wall comprises a plastic material, and the plastic material of the at least a part of the at least one cell wall comprises a thermoplastic polymer of a composition that differs from a composition of a plastic material that forms a remainder of the since the core material can be made up of a combination of thermoplastic polymers, Paragraph [0059], Aagaard would meet this limitation).
Regarding claim 8, Aagaard teaches wherein the closure has an overall density in a range of from 100 kg/m3 to 500 kg/m3 (Paragraph [0086]).
Regarding claim 9, Aagaard teaches wherein the plastic material has a foam density in a range of from 25 kg/m3 to 800 kg/m3 (Paragraph [0066]).
Regarding claims 10 and 17, while Aagaard does not explicitly teach wherein the plurality of particles is distributed homogeneously throughout the closure, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the plurality of particles to be distributed homogeneously throughout the closure.
Regarding claim 11, Aagaard teaches wherein the plastic material is thermoplastically processable (thermoplastic polymer, Abstract).
Regarding claim 13, Aagaard teaches the cork powder is present in the closure in the amount of from 0.5 wt.% to 15 wt.% (Paragraph [0040]) and the processing aid is present in the closure in an amount of from about 1 wt.% to about 3 wt.% (Paragraph [0065]) and therefore, the thermoplastic polymer is present in the closure in an amount of from about 82 wt.% to about 98.5 wt. %.  As such, Aagaard in view of Igualada teaches a portion of the closure in a range from 50% by weight to 100% by weight of the closure is biodegradable, based on a total weight of the closure.
Regarding claim 16, Aagaard teaches wherein the plurality of particles has a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.5 mm to 5 mm (1-2000 µm = 0.001-2 mm, Paragraph [0041]),
Paragraph [0065]).
Regarding claims 19, 21-23, and 25, Aagaard teaches using the same type of processing aids (fatty acids and fatty acid derivatives, Paragraph [0065]), therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the processing aids of Aagaard to have the claimed properties.
Regarding claim 20, Aagaard teaches wherein the first processing aid is selected from the group consisting of: fatty acids; fatty acid esters; fatty acid amides; and combinations of any two or more thereof (Paragraph [0065]); and the second processing aid is selected from the group consisting of: fatty acids; fatty acid esters; fatty acid amides; and combinations of any two or more thereof (Paragraph [0065]).
Regarding claim 24, Aagaard teaches wherein the at least one processing aid is selected from the group consisting of: fatty acid derivatives derived from a saturated or unsaturated fatty acid having from 12 to 45 carbon atoms (stearamides, Paragraph [0065]).
Regarding claim 26, Aagaard teaches wherein components (a), (b) and (c) are present in the following weight percent amounts, based on a total weight of the closure: (d) 10 wt. % to 59.9 wt. % of the plastic material (15-99.4 wt.% - the left over percentage after the other additives); (e) 40 wt. % to 85 wt. % of the plurality of particles (0.5-75 wt.%, Paragraph [0039]); and (f) 0.1 wt. % to 10 wt. % of the at least one processing aid (fatty acid derivative, 0.01-10 wt.%, Paragraph [0065]).
Regarding claim 27, Aagaard teaches comprising at least one of the following conditions (i) to (iv): (ii) the closure is devoid of a crosslinking agent (the use of a crosslinking agent is not discussed). 

Regarding claim 30, Aagaard teaches wherein the closure has an oxygen ingress rate measured according to ASTM F1307 of less than about 3 mg oxygen per container in a first 100 days after the container is closed with the closure (Paragraph [0129]).
Regarding claim 31, Aagaard teaches wherein the closure has an oxygen ingress rate measured according to ASTM F1307 selected from the group consisting of less than about 1 mg oxygen, less than about 0.5 mg oxygen, less than about 0.25 mg oxygen, less than about 0.2 mg oxygen, and less than about 0.1 mg oxygen, per container in a first 100 days after the container is closed with the closure (Paragraph [0129]).
Regarding claim 32, Aagaard teaches wherein the closure has an oxygen transfer rate measured according to ASTM F1307 in 100% oxygen of less than 0.05 cc/day (Paragraph [0093]).
Regarding claim 33, Aaagard teaches cork taint is related to the presence of releasable trichloroanisole (Paragraph [0015]), therefore, it would have been obvious to one of ordinary 
Regarding claim 34, Aagaard in view of Gohil teaches a closure system comprising the product-retaining container and the closure according to claim 1 (Abstract, Paragraph [0002]).
Regarding claim 45, Aagaard teaches a closure for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said container (Abstract), the closure comprising: (a) a plastic material comprising at least one thermoplastic polymer (Abstract); (b) a plurality of particles comprising cork (Abstract) and having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.2 mm to 10 mm (1-2000 µm = 0.001-2 mm, Paragraph [0041]); (c) at least one processing aid (fatty acid/fatty acid derivative, Paragraph [0065]) and (e) a blowing agent (Paragraph [0056]).
Aagaard fails to teach wherein the at least one thermoplastic polymer comprises at least one polymer that is biodegradable.
Gohil teaches the composting of non-recyclable solid waste is a recognized and growing method to reduce solid waste volume for landfilling and/or making a useful product from the waste to improve the fertility of fields and gardens (Paragraph [0003]) and thus, it is desirable to provide components that are useful in disposable products and can be degraded into less contaminating forms under the conditions typically existing in waste composting processes (Paragraph [0004]).  Gohil further teaches biodegradable polyesters include polyglycolide (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art to have the at least one thermoplastic polymer of Aagaard comprise at least one polymer that is biodegradable, such as 
The limitation “obtained by the method according to claim 41” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Aagaard in view Gohil discloses a closure for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said container, the closure comprising: (a) a plastic material comprising at least one thermoplastic polymer, wherein the at least one thermoplastic polymer comprises at least on polymer that is biodegradable; (b) a plurality of particles comprising cork and having a particle size distribution D50 measured by means of mechanical sieving according to ISO ICS 19.120 in a range of from 0.2 mm to 10 mm; (c) at least one processing aid, and (e) a blowing agent.
Regarding claim 46, Aagaard in view of Gohil teaches being constructed for being inserted and securely retained in a portal-forming neck of a beverage-containing container embodying a wine bottle (Abstract; Paragraph [0023]).

PERTINANT PRIOR ART
Hayes (U.S. 6,787,245) teaches biodegradable polymers include poly(butylene adipate-co-terephthalate) (Col. 11, line 62 – Col. 12, line 1) and lactic acid caprolactone copolymers (Col. 12, lines 27-28
Batioli (U.S. 5,736,586) teaches biodegradable polymers include polyglycolide, lactic acid caprolactone copolymers, and copolymers of lactic acid and monomers of biodegradable polymers (Col. 3, lines 31-45). 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response April 13, 2021 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 20, 2021